Holderman, J. This matter is before this Court on the motion of Claimant, Little City Foundation, for summary judgment in its favor and against the Respondent, Illinois Department of Children & Family Services, all parties represented by counsel, and the Court being fully advised in the premises, This Court finds that: 1. On or about June 30, 1980, Claimant and Respondent entered into a valid and binding “Purchase of Service Contract” to be effective July 1, 1980, and terminate June 30,1981. 2. Attached to and a part of the contract was a valid and binding “Contract Addendum” which in its pertinent part provided: “2. The Illinois Department of Children and Family Services and the Contractor will abide by the conditions of any changes in rate made by D.M.H.D.D. pursuant to granted rate appeals.” 3. Claimant has fully performed all terms and obligations under said contract. 4. The Illinois Department of Mental Health and Developmental Disabilities, on September 25, 1981, granted the Claimant a rate increase of $2.60 (6.2%) increase over the current rate being given to the Claimant. 5. The rate increase granted on September 25,1981, was binding upon the Claimant and Respondent pursuant to the contract entered into on or about June 30,1980. 6. The rate increase of $2.60 awarded by the Illinois Department of Mental Health and Developmental Disabilities, when multiplied by the number of children being serviced under the contract between the Claimant and Respondent, and that figure multiplied by 365 days in fiscal year 1981, shows that there is a total due Claimant from Respondent pursuant to the contract of $26,985.40 after allowing all just credits. 7. Respondent has failed to show any genuine issue of material fact existing between the Claimant and the Respondent. 8. Claimant is entitled to summary judgment in its favor under law. It is hereby ordered that: 1. Claimant’s motion for summary judgment in its favor and against the Respondent is granted. 2. Judgment is entered for the Claimant and against the Respondent in the amount of $26,985.40.